NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance
                         with Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted October 17, 2007*
                            Decided October 29, 2007

                                     Before

                  Hon. FRANK H. EASTERBROOK, Chief Judge

                  Hon. DANIEL A. MANION, Circuit Judge

                  Hon. MICHAEL S. KANNE, Circuit Judge

No. 06-4092

ABDUL REHMAN,
    Petitioner,                             Petition for Review of an Order of the
                                            Board of Immigration Appeals
      v.
                                            No. A95-925-184
PETER D. KEISLER, Acting
Attorney General of the United
States,
      Respondent.

                                     ORDER
       Abdul Rehman, a Pakistani, arrived in November 2000 and overstayed his
tourist visa, though his employer had asked state and federal labor agencies to
approve a labor certification. While he waited for approval, in 2003 the federal
government initiated removal proceedings against him. The IJ initially granted
Rehman’s request to continue the hearing pending the labor certification, but on
hearing that the labor agencies had not yet approved it, the IJ denied further
continuances on that basis. But he continued the hearing over the next two years

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 06-4092                                                                      Page 2

for another reason: to allow Rehman to pursue a withholding of removal based on
his claim of persecution. The IJ ultimately denied withholding and, having never
received an approved labor certification, ordered Rehman removed. Rehman
challenges both the denial of withholding of removal and the denial of a continuance
to await a labor certification. We deny his petition as it relates to the denial of
withholding of removal; we lack jurisdiction to review the denial of his motion to
continue and therefore dismiss that portion of his petition.

        We begin first with the denial of withholding of removal. Rehman claimed at
his removal hearing that he had been persecuted on the basis of his political opinion
when he had lived in Pakistan and was afraid to return there. In particular he
testified that he had lived in Hyderabad and “was friendly with” (but not a member
of) the People’s Pakistan Party (PPP). Rehman said a different political party, the
Mohajir Quami Movement (MQM) “came to power” in 1995, and its members
appeared at his grocery store demanding money and threatening to set fire to the
store if he did not pay. He paid them until he could no longer afford it; they then
set fire to his store. He reopened a year later in a new location, but the MQM again
threatened him and all nearby shop owners, whose political affiliation Rehman did
not specify, unless they contributed money to MQM. People holding MQM banners
again torched Rehman’s store in September 2000. After that, Rehman left his
village and made his way to the United States.

      The IJ denied Rehman’s request for withholding of removal for several
reasons, only one of which we need discuss. The IJ found that Rehman had not
shown past persecution on the basis of one of the five enumerated grounds; after all,
reasoned the IJ, Rehman admitted that his store was burned for his failure to pay
donations rather than some political reason. The IJ also concluded that Rehman
had not shown that it was more likely than not that he would be persecuted if
returned to Pakistan.

       On appeal Rehman argues that he submitted “credible evidence” that the
MQM “constantly and relentlessly intimidated” him in their demands for money,
and he says that the IJ therefore erred in denying him a withholding of removal.
When the BIA summarily affirms without opinion, as happened here, we review the
IJ’s decision. See Bejko v. Gonzales, 468 F.3d 482, 484 (7th Cir. 2006). We review a
denial of withholding of removal under the substantial evidence standard, under
which Rehman must show that the evidence compels a conclusion contrary to the
IJ’s. See Kaharudin v. Gonzales, No. 06-3576, 2007 WL 2457932, at *3 (7th Cir.
Aug. 31, 2007). To merit withholding, Rehman needed to establish that it is more
likely than not that his life or freedom will be threatened “because of” one of the five
statutorily enumerated grounds which, as relevant here, include the alien’s political
opinion. BinRashed v. Gonzales, No. 06-2939, 2007 WL 2685148, at *4 (7th Cir.
Sept. 14, 2007); 8 U.S.C. § 1231(b)(3)(A). Rehman could have done so by showing
No. 06-4092                                                                    Page 3

that he suffered persecution in the past (which would give him the benefit of a
presumption of future persecution) or by providing evidence showing a clear
probability that he would suffer future persecution if removed. BinRashed, 2007
WL 2685148, at *5.

        Rehman argues the MQM intimidated him by demanding money, but that is
not sufficient to establish persecution. He was required to show that any
persecution by the MQM was because of his political opinion, rather than another
motive. Id. at *4; Jun Ying Wang v. Gonzales, 445 F.3d 993, 996 (7th Cir. 2006).
The facts here did not compel the IJ to conclude that the MQM targeted Rehman
because of his political opinion. Although Rehman began his hearing by asserting
that the MQM demanded money of him because he was friendly with the PPP, he
later testified that the MQM indiscriminately threatened all nearby shop owners,
apparently regardless of political affiliation. He also explained that they burned his
store because of his failure to cooperate and pay them as they demanded. But an
alien’s refusal to cooperate with a political party does not, without more, compel a
conclusion of political persecution. Tapiero de Orejuela v. Gonzales, 423 F.3d 666,
673-74 (7th Cir. 2005). Rehman did not show more than a failure to cooperate with
the MQM, and the record therefore does not compel a conclusion that the MQM
demanded money from Rehman or burned his store because of his political opinion
or affiliation. For similar reasons the record also does not compel a finding that
Rehman would be subjected to future persecution on the basis of a forbidden ground
if returned to Pakistan. We therefore deny his petition as it relates to the denial of
withholding of removal.

        Rehman also asks us to review the IJ’s denial of a continuance. Just before
the LIFE Act, 8 U.S.C. § 1255(i), “sunseted” on April 30, 2001, Rehman’s employer
filed on his behalf a labor certification. If approved, the certification would have
allowed Rehman to pursue an adjustment of status to legal permanent resident.
See Subhan v. Ashcroft, 383 F.3d 591, 593 (7th Cir. 2004); 8 C.F.R.
§ 245.10(a)(1)(i)(B). For two years Rehman awaited an approval of his labor
certification, and once removal proceedings began he sought continuances to buy
more time, because he intended to try to adjust his status to legal permanent
resident after it was approved. The IJ denied the requests, noting that even if
Rehman’s labor certification were promptly approved, a visa number would not be
immediately available to him. Thus, reasoned the IJ, Rehman was unable to
establish that he would be able to adjust his status.

       Though Rehman urges us to review the IJ’s denial of his motion to continue,
we lack jurisdiction to review such denials. See Tariq v. Keisler, No. 06-2518, 2007
WL 2915714, at *6 (7th Cir. Oct. 9, 2007); Ali v. Gonzales, Nos. 06-3240 & 06-3879,
2007 WL 2684825, at *1-3 (7th Cir. Sept. 14, 2007). We therefore dismiss his
petition as it relates to that decision.
No. 06-4092                                                            Page 4

     Accordingly, Rehman’s petition for review is DENIED in part and
DISMISSED in part.